Exhibit 10

MORGAN STANLEY

SCHEDULE OF NON-EMPLOYEE DIRECTORS ANNUAL RETAINERS

Effective July 6, 2006


RETAINER(1)(2)   AMOUNT           Service as a Director   $75,000          
Service as Chair of Audit Committee   $30,000           Service as Chair of
Compensation, Management Development and Succession   $20,000   Committee or
Nominating and Governance Committee           Service as Member of Audit
Committee   $15,000           Service as Member of Compensation, Management
Development and Succession   $10,000   Committee or Nominating and Governance
Committee           Service as Lead Director   $30,000  

(1) Retainer shall be paid promptly after the Annual Meeting of Shareholders, in
advance for the period until the next succeeding Annual Meeting of Shareholders;
except that the retainer for service as Lead Director for the year from the 2006
Annual Meeting of Shareholders to the 2007 Annual Meeting of Shareholders shall
be payable June 26, 2006.

(2) In the event a non-employee director shall join the Board at a time other
than an Annual Meeting of Shareholders, or shall commence service on an
additional Board committee, such director shall be entitled to receive promptly
after joining the Board of Directors or such committee, a pro-rated retainer for
service until the next succeeding Annual Meeting of Shareholders.

--------------------------------------------------------------------------------